DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response and claim amendments were received November 19, 2021 with amended independent Claims 1, 14, and 20 and original dependent claims 2-13, 15-19.
An After Final Consideration Program Interview was conducted November 30, 2021 to discuss prior art based on the November 19, 2021 claim amendments.
A Request for Continued Examination was received December 17, 2021 with amended independent Claims 1, 14, and 20, original dependent claims 2-13, 15-19, and newly added claims 21-23.
An updated search and analysis were performed based on the claim amendments and discussed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-16, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al (US PG PUB 2018/0068446).
Regarding Claim 1, Ross et al teach a dynamic image analysis system (parametric response map (PRM) technique, specifically a phenotype classification mapping (PCM) technique for quantitative medical image data analysis using a PCM computer system 1000; Figs 1, 13, 24 and ¶ [0010]-[0015], [0042]-[0046], [0111]-[0123]) comprising: a modality that generates dynamic images (imaging acquisition 102 is performed to generate medical images using the remote computer medical imaging device 1080; ¶ [0042], [0048], [0058], [0117]) including a first dynamic image and a second dynamic image each composed of a plurality of frame images indicating dynamics of a subject (PCM can be applied to take multiple images to analyze the tissue in an acute manner of one imaging session and in a temporal manner by analysis of tissue performance between multiple imaging sessions; ¶ [0012], [0058]), wherein the dynamic images are medical images (images are medical images, such as CT scans; ¶ [0011]-[0012], [0042], [0059]), and the first dynamic image and the second dynamic image are derived from two different dynamic images separately obtained during two different sessions (analysis of multi-phase data is performed to analyze the temporal changes in tissue physiology and pathology serially over time; ¶ [0012], [0058]); and 5a first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]) that: detects a first signal value of a pixel in a first predetermined region in each of the frame images of the first dynamic image generated by the modality (the pixel (or voxel) analysis, including detection of the signal, is performed in a region of interest (ROI); ¶ [0045], [0053]); detects a second signal value of a pixel in a second predetermined region in which an identical site to that of the first predetermined region is imaged (the spatial information can be assessed for the same ROI from images taken at different imaging sessions; ¶ [0045], [0051]-[0054]), the second predetermined region being in each of the frame images of the 10second dynamic image generated by the modality (the analysis engine retains the spatial information of the ROI voxels to analyze both a global metric and ability to identify local phenomena of the individual PCM metrics between the first and second imaging sessions); ¶ [0053]-[0056]); determines an image processing condition for making the first signal value in the first predetermined region in the first dynamic image close to the second signal value in the second predetermined region in the second dynamic image, based on the first signal value and the second signal value detected (in analyzing image data to identify signal changes, analysis engine applies one or more thresholds to segment data by characteristics in addition to retaining the spatial information; ¶ [0053]-[0054], [0102], [0122]); and performs image processing on the first dynamic image under the determined image processing condition to 15generate a processed dynamic image (the image processing module will analyze changes between the registered image data and the co-registered image data for at least one region to determine tissue state condition over time; ¶ [0053]-[0054], [0102], [0122]).
Regarding Claim 2, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein the first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]) designates the first predetermined region automatically or based on manual operation by a user (the ROI may be determined manually or automatically by the medical imaging system; Fig 24 and ¶ [0053]).  
Regarding Claim 3, Ross et al teach the dynamic image analysis system according to claim 2 (as described above), 20wherein the first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]) performs the automatic designation of the first predetermined region based on presetting made by the user before the modality starts generating the first dynamic image, or at least one of a position and a shape of a subject region in the frame images (registration points for the lungs is identified by the user and then automatic features are determined by the image modality; ¶ [0060]).    
(system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]) is capable of changing a position of the first predetermined region in each of the frame images of the first dynamic image such that the position follows a change in at least one of the position and the shape of the subject region in the first dynamic image, the change arising in playing back the first dynamic image (a mutual information cost function is applied to drive an optimization over a predefined lung feature set by including points selected by user with points automatically placed to identify the ROI to determine signal value changes in the multi-phasic image data; Figs 3, 4 and ¶ [0060]-[0062]).  
Regarding Claim 5, Ross et al teach the dynamic image analysis system according to claim 2 (as described above), wherein the first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]): determines whether or not the designated first predetermined region is appropriate as a region for detecting the signal value (the voxel analysis engine is configured to filter out image data not corresponding to the tissue region or sub-type of interest; ¶ [0056]); and does not use, when determining not being appropriate, the signal value that is detected from the first predetermined region that is determined not being appropriate for determining the image processing condition (the analysis engine may initially segment out data to allow for threshold analysis for more critical identified image data that utilizes the threshold analysis; ¶ [0056]-[0057]).
Regarding Claim 6, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein in at least one of a case of being incapable of acquiring a signal value from one or some first predetermined regions of a plurality of the first predetermined regions and a case of being incapable of acquiring a signal value from one or some second predetermined regions of a plurality of the second predetermined regions (a threshold value of the signal may be preset for the region of interest within the frame images, which may or may not be achieved during imaging; ¶ [0055]-[0057]), the first hardware processor determines 40the image processing condition based on one or more signal values capable of being acquired (the voxel analysis engine identifies the type of date in the registered image data for threshold analysis; ¶ [0055]-[0057]).  
Regarding Claim 7, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein the image processing condition includes at least one of gradation processing, frequency emphasis processing, noise reduction processing, dynamic range compression processing and scattered radiation reduction processing (image processing includes tissue analysis to detect and quantify changes in tissue (gradation processing); ¶ [0053], [0059]-[0060]).  
Regarding Claim 8, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), comprising a second hardware processor (data may be sent to another computer with processor, such as the remote computer 1081; ¶ [0123]) that displays the processed dynamic image generated by the first hardware processor solely or with the processed dynamic image placed beside the second dynamic image on a display (data is sent over a video interface 1090 to display information relating to the tissue state condition and displayed on a monitor 1091; ¶ [0123]).  
Regarding Claim 9, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein the first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]): 10stores the generated processed dynamic image separately from the first dynamic image or with the first dynamic image replaced by the processed dynamic image, in a storage or a database of another apparatus (relevant data may be stored in the ROM 1031 or RAM 1032 memory or may be stored on a disc 856 or disk drive 852; ¶ [0123]); and outputs the processed dynamic image stored in the storage or the database solely or along with the first dynamic image (relevant data may be stored for output; ¶ [0122]-[0123]).  
Regarding Claim 10, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein the first hardware processor  (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]): stores the determined image processing condition separately from the first dynamic image, in a storage or a database of another apparatus (data may be sent over a network to another remote computer 1081; ¶ [0123]); and outputs the image processing condition stored in the storage or the database solely or along with the first dynamic image (relevant data may be stored for output; ¶ [0122]-[0123]).  
Regarding Claim 13, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein 35the first hardware processor analyzes the dynamic image (system 1000 includes computer 1010 with a processing unit 1020 used for the PCM technique; ¶ [0122]), and based on an analysis result, measures a predetermined analysis and measurement value at a predetermined site of the subject (registered images of the tissue are examined for pixel or voxel signal value to classify tissue and measure changes; ¶ [0052]-[0054]) that displays the analysis and measurement value measured by the first hardware processor on a display (data is sent over a video interface 1090 to display information relating to the tissue state condition and displayed on a monitor 1091; ¶ [0123]).  

Regarding Claim 14, Ross et al teach a dynamic image analysis system (parametric response map (PRM) technique, specifically a phenotype classification mapping (PCM) technique for quantitative medical image data analysis using a PCM computer system 1000; Figs 1, 13, 24 and ¶ [0010]-[0015], [0042]-[0046], [0111]-[0123]) comprising: a modality that generates dynamic images (imaging acquisition 102 is performed to generate medical images using the remote computer medical imaging device 1080; ¶ [0042], [0048], [0058], [0117]) including a first dynamic image and a second dynamic image each composed of a plurality of frame images indicating dynamics of a subject (PCM can be applied to take multiple images to analyze the tissue in an acute manner of one imaging session and in a temporal manner by analysis of tissue performance between multiple imaging sessions; ¶ [0012], [0058]), wherein the dynamic images are medical images (images are medical images, such as CT scans; ¶ [0011]-[0012], [0042], [0059]), and the first dynamic image and the second dynamic image are derived from two different dynamic images separately obtained during two different sessions (analysis of multi-phase data is performed to analyze the temporal changes in tissue physiology and pathology serially over time; ¶ [0012], [0058]); and 5a first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]) that: detects a first signal value of a pixel in a first predetermined region in each of the frame images of the first dynamic image generated by the modality (the pixel (or voxel) analysis, including detection of the signal, is performed in a region of interest (ROI); ¶ [0045], [0053]); detects a second signal value of a pixel in a second predetermined region in which an identical site to that of the first predetermined region is imaged (the spatial information can be assessed for the same ROI from images taken at different imaging sessions; ¶ [0045], [0051]-[0054]), the second predetermined region being in each of the frame images of the 10second dynamic image generated by the modality (the analysis engine retains the spatial information of the ROI voxels to analyze both a global metric and ability to identify local phenomena of the individual PCM metrics between the first and second imaging sessions); ¶ [0053]-[0056]); determines an image processing condition for making the first signal value in the first predetermined region in the first dynamic image close to the second signal value in the second predetermined region in the second dynamic image, based on the first signal value and the second signal value detected (in analyzing image data to identify signal changes, analysis engine applies one or more thresholds to segment data by characteristics in addition to retaining the spatial information; ¶ [0053]-[0054], [0102], [0122]); and extracts a frame image a phase of which is identical to that of a specific frame image of the second dynamic image, out of the frame images of the first dynamic image (local variations are determined by taking two or more images acquired at different phases of movement and acquired over time intervals to extract data; ¶ [0047]) and performs image processing on the first dynamic image under the determined image processing condition to 15generate a processed dynamic image (the image processing module will analyze changes between the registered image data and the co-registered image data for at least one region to determine tissue state condition over time; ¶ [0053]-[0054], [0102], [0122]).
Regarding Claim 15, Ross et al teach the dynamic image analysis system according to claim 14 (as described above), wherein the first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]): detects the second signal value from the specific frame image (second signal values are detected to align images of different phases of the respiratory cycle; ¶ [0047]); and detects the first signal value from the extracted frame image (first signal values are detected to compare local variations over time; ¶ [0047]).  
Regarding Claim 16, Ross et al teach the dynamic image analysis system according to claim 14 (as described above), 20comprising a second hardware processor (data may be sent to another computer with processor, such as the remote computer 1081; ¶ [0123]) that displays the processed dynamic image generated by the first hardware processor solely or along with the second dynamic image on a display (data is sent over a video interface 1090 to display information relating to the tissue state condition and displayed on a monitor 1091; ¶ [0123]).  

Regarding Claim 20, Ross et al teach a dynamic image processing apparatus  (parametric response map (PRM) technique, specifically a phenotype classification mapping (PCM) technique for quantitative medical image data analysis using a PCM computer system 1000; Figs 1, 13, 24 and ¶ [0010]-[0015], [0042]-[0046], [0111]-[0123]) comprising a hardware processor (system 1000 includes computer 1010 with a processing unit 1020 used for the PCM technique; ¶ [0122]) that: acquires dynamic images including a first dynamic image and a second dynamic image each composed of a plurality of frame images indicating dynamics of a subject from another apparatus (PCM can be applied to take multiple images to analyze the tissue in an acute manner of one imaging session and in a temporal manner by analysis of tissue performance between multiple imaging sessions acquired using a medical imaging device 1080; ¶ [0012], [0058], [0118]), wherein the dynamic images are medical images (images are medical images, such as CT scans; ¶ [0011]-[0012], [0042], [0059]), and the first dynamic image and the second dynamic image are derived from two different dynamic images separately obtained during two different sessions (analysis of multi-phase data is performed to analyze the temporal changes in tissue physiology and pathology serially over time; ¶ [0012], [0058]); detects a first signal value of a pixel in a first predetermined region in each of the frame images of the 40acquired first dynamic image (the pixel (or voxel) analysis, including detection of the signal, is performed in a region of interest (ROI); ¶ [0045], [0053]); detects a second signal value of a pixel in a second predetermined region in which an identical site to that of the first predetermined region is imaged  (the spatial information can be assessed for the same ROI from images taken at different imaging sessions; ¶ [0045], [0051]-[0054]), the second predetermined region being in each of the frame images of the acquired second dynamic image (the analysis engine retains the spatial information of the ROI voxels to analyze both a global metric and ability to identify local phenomena of the individual PCM metrics between the first and second imaging sessions); ¶ [0053]-[0056]); determines an image processing condition for making the first signal value in the first predetermined region 5in the first dynamic image close to the second signal value in the second predetermined region in the second dynamic image, based on the first signal value and the second signal value detected (in analyzing image data to identify signal changes, analysis engine applies one or more thresholds to segment data by characteristics in addition to retaining the spatial information; ¶ [0053]-[0054], [0102], [0122]); and performs image processing on the first dynamic image under the determined image processing condition to generate a processed dynamic image (the image processing module will analyze changes between the registered image data and the co-registered image data for at least one region to determine tissue state condition over time; ¶ [0053]-[0054], [0102], [0122]).

Regarding Claim 21, Ross et al teach the dynamic image analysis system according to claim 1(as described above), wherein the medical images are radiographed images (images data is derived from an x-ray medical imaging device; ¶ [0042]).  
Regarding Claim 22, Ross et al teach the dynamic image analysis system according to claim 14 (as described above), wherein the medical images are radiographed images (images data is derived from an x-ray medical imaging device; ¶ [0042]).  
Regarding Claim 23, Ross et al teach the dynamic image processing apparatus according to claim 20 (as described above), wherein the medical images are radiographed images (images data is derived from an x-ray medical imaging device; ¶ [0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US PG PUB 2018/0068446) in view of Kenta et al (JP 2015136566).
Regarding Claim 12, Ross et al teach the dynamic image analysis system according to claim 1 (as described above), wherein the first hardware processor (system 1000 includes computer 1010 with a processing unit 1020; ¶ [0122]): 30measures a cycle of a predetermined repeated motion of the subject in the second dynamic image (co-registered scans are acquired during inspiratory and expiratory cycles; ¶ [0047]).

Kenta et al is analogous art pertinent to the problem solved in this application including the first hardware processor (arithmetic device 4 for dynamic image analysis processing includes a processor in the control unit 41; Fig 1 and ¶ [0074]-[0079]) instructs the subject on timing for the subject performing the predetermined repeated motion at the measured cycle during the modality generating the first dynamic image (during use of imaging apparatus 1 and imaging control device 2 to acquire dynamic images sequentially with an imaging unit 13, (respiratory) cycle detection sensor 15 and cycle detection device 16 feedback regarding frame rate can be provided; [0048]-[0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate the teachings of Ross et al with Kenta et al including the first hardware processor instructs the subject on timing for the subject performing the predetermined repeated motion at the measured cycle during the modality generating the first dynamic image. Controlling the timing of the subject breathing cycle during the imaging allows for improved analysis by synchronizing the image data, as recognized by Kenta et al (¶ [0053]-[0054]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US PG PUB 2018/0068446) in view of Hassan (WO 2005032647).
Regarding Claim 17, Ross et al teach the dynamic image analysis system according to claim 16 (as described above), including the second hardware processor (data may be sent to another computer with processor, such as the remote computer 1081; ¶ [0123]) and the processed dynamic image or of the processed dynamic image and the second dynamic image (the image processing module will analyze changes between the registered image data and the co-registered image data for at least one region to determine tissue state condition over time; ¶ [0053]-[0054], [0102], [0122]).
Ross et al does not teach changing a playback speed of the processed dynamic image.
Hassan is analogous art pertinent to the problem solved in this application including changing a playback speed of the processed dynamic image (playback speed of the dynamic image can be controlled by the user; Fig 12b and pg 36 ln 19 – pg 37 ln 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate the teachings of Ross et al with Hassan including changing a playback speed of the processed dynamic image. By changing a playback speed of the processed dynamic image the optimum boundaries of the inhale and exhale phase can be identified as recognized by Hassan (pg 35 ln 27 – 28).
Regarding Claim 18, Ross et al teach the dynamic image analysis system according to claim 16 (as described above), including the second hardware processor (data may be sent to another computer with processor, such as the remote computer 1081; ¶ [0123]), the processed dynamic image or the processed dynamic image and the second dynamic image (the image processing module will analyze changes between the registered image data and the co-registered image data for at least one region to determine tissue state condition over time; ¶ [0053]-[0054], [0102], [0122]), the display displays a characteristic frame image or at a time when a speed of a predetermined motion of the subject comes at or exceeds a predetermined one (data is sent over a video interface 1090 to display information relating to the tissue state condition and displayed on a monitor 1091; ¶ [0123]).  
Ross et al does not teach stops the processed dynamic image or the processed dynamic image and the second dynamic image being played back, at 30a time when the display displays a characteristic frame image or at a time when a speed of a predetermined motion of the subject comes at or exceeds a predetermined one.
(playback speed of the dynamic image can be controlled by the user and can be slowed to focus on a region of interest in the view 1214; Fig 12b and pg 36 ln 19 – pg 37 ln 24).
 Regarding Claim 19, Ross et al teach the dynamic image analysis system according to claim 16 (as described above), including the second hardware processor (data may be sent to another computer with processor, such as the remote computer 1081; ¶ [0123]), the processed dynamic image or the processed dynamic image and the second dynamic image (the image processing module will analyze changes between the registered image data and the co-registered image data for at least one region to determine tissue state condition over time; ¶ [0053]-[0054], [0102], [0122]).
Ross et al does not teach plays back the processed dynamic image with the processed dynamic image superimposed on the second dynamic image. 
Hassan is analogous art pertinent to the problem solved in this application including plays back the processed dynamic image with the processed dynamic image superimposed on the second dynamic image (a user can designate an edge in a frame and the edge detection identified is then stepped to (superimposed on) the next frame; Fig 12b and pg 37, ln 25 – pg 38, ln 3).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
calculates, based on the determined image processing condition, a radial ray irradiation condition under which a signal value of a pixel in a fourth predetermined region in which an identical site to that of the first predetermined region is to be imaged, the fourth predetermined region being in a fourth dynamic image to be 25radiographed, comes close to the signal value in the second predetermined region in the second dynamic image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takanori et al (JP 2019180883) teaches a dynamic imaging apparatus and method including analysis of the inhale and exhale of a patient based on pixel intensity.
Xiang et al (US PG PUB 2018/0349724) teaches a method and system for image processing including analysis of a region of interest within a set of dynamic images.
Brooks et al (US PG PUB 2017/0216627) teaches a method and apparatus for analyzing dynamics of images in a 4D system (three dimensional dynamics over time).
	Fritz et al (US PG PUB 2004/0116808) teaches an apparatus and method for tracking arteries thickness over time with comparing multiple scanning time periods of dynamic images to determine patient tissue changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667                                                                                                                                                                                         
/TOM Y LU/               Primary Examiner, Art Unit 2667